Citation Nr: 1140625	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for status post concussion due to head injury including headaches, rated as 30 percent disabling effective April 30, 2007.

2.  Entitlement to an increased rating for status post concussion due to head injury including headaches, rated as 50 percent disabling effective February 5, 2009.

3.  Entitlement to an effective date earlier than April 30, 2007, for the award of a 30 percent rating for status post concussion due to head injury including headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 7, 2002 to May 6, 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2007, statements of the case were issued in February 2008 and November 2008, and substantive appeals were received in April 2008 and December 2008.   

The August 2007 RO rating decision granted an increased rating from 10 percent to 30 percent for status post concussion due to head injury including headaches, effective April 30, 2007 (the date of the claim).  The RO subsequently issued a February 2010 rating decision in which it increased the rating to 50 percent effective February 5, 2009.  Since the increase to 50 percent is not effective from the date of the claim, there are two distinct time periods to consider.   

The Board also notes that the RO issued a February 2010 rating decision in which it granted service connection for residuals of a traumatic brain injury (TBI) with a 100 percent rating effective November 17, 2008.  

Finally, the Board notes that the Veteran had requested Travel Board and RO hearings.  However, he withdrew his request for each by way of a February 2011 correspondence.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  The RO sent the Veteran VCAA notice in July 2009, but has not adjudicated the issue since then.  The Board recognizes that the RO denied a TDIU claim by way of a July 2008 rating decision.  However, since the February 2010 rating decision granted service connection for several new disabilities, readjudication of the TDIU claim is warranted.  The Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to February 5, 2009, the Veteran's status post concussion due to head injury including headaches was not manifested by migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  Effective February 5, 2009, the Veteran has been receiving the maximum schedular rating under Diagnostic Code 8100 for status post concussion due to head injury including headaches.

3.  It was not factually ascertainable prior to April 30, 2007 that the Veteran's service-connected status post concussion due to head injury including headaches had increased in severity so as to meet the criteria for a 30 percent rating.  


CONCLUSIONS OF LAW


1.  Prior to February 5, 2009, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected status post concussion due to head injury including headaches had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8100 (2011).

2.  Effective February 5, 2009, the Veteran has received the maximum schedular rating for his service-connected status post concussion due to head injury including headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8100 (2011).



3.  The criteria for assignment of an effective date prior to April 30, 2007, for a 30 percent evaluation for the Veteran's service-connected status post concussion due to head injury including headaches have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R.  § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated June 2007.                                                         

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the June 2007 correspondence, as well as a separate correspondence dated May 2008, in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The June 2007 notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim (to include how effective dates are assigned); Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in July 2007, April 2008, February 2009, and October 2010; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Pursuant to 38 C.F.R. § 4.124a (Diagnostic Code 8100), a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a noncompensable rating is warranted for less frequent attacks.  

April 30, 2007 - February 4, 2009
In April 2007, the Veteran submitted a correspondence in which he sought entitlement to service connection for migraines.  Since the Veteran was already service connected for status post concussion due to head injury, to include headaches, the RO properly construed the correspondence as an increased rating claim.  At the time, his status post concussion due to head injury, to include headaches had been rated at 10 percent.  The RO increased the rating to 30 percent effective April 30, 2007.

VA outpatient treatment reports reflect that the Veteran went to the emergency room on January 17, 2007 with complaints of migraine headaches of two days duration.  He took over the counter medications; but they were not working.  He reported that bright light, loud sounds, and strong odors cause nausea and make the headaches worse.  

The Veteran submitted a May 2007 charge for discrimination form in which he states that he was employed in January 2007 and was discharged in April 2007.  The stated reason for his firing was the fact that the Veteran had been tardy 11 times.  The Veteran contends that he was discharged because of his disability.  

The Veteran submitted a June 2007 correspondence in which he stated that his health conditions have ruined his life.  He stated that he was waking up every morning with extreme headaches/migraines; and that they have prevented him from pursuing a career.  He reported that he had lost his appetite and he feels like vomiting even if he had not eaten anything.  He stated that he had to shut himself in a dark room due to sensitivity to bright light; and that when he is not in pain, he feels weak, confused, and has trouble with his memory.  These symptoms occur every day.  He stated that he was recently fired from his last job due to his disability.  He also reported trouble with his vision that prevents him from being able to read or write well.  

The Veteran's roommate (K.T.) also submitted a June 2007 statement in which he stated that the Veteran's sleep patterns are erratic (the Veteran gets very little sleep and has to force himself to nap during the day).  

The Veteran underwent a VA examination in July 2007.  He complained of headaches a few times per week, with each lasting a few hours.  He reported that they are relieved by taking Vicodin.  In addition to right sided head pain, he also reported experiencing photosensitivity and occasional nausea.  As a result of headaches, he stated that he has missed a total of one week's worth of work in February.  He stated that he has not been employed since February.  The cranial nerve examination was normal.  The examiner diagnosed the Veteran with frequent migraines.    

The Veteran underwent another VA examination in April 2008.  He reported that he gets migraine headaches every day.  He described them as throbbing headaches that begin in the morning and last all day.  He also described nausea and vomiting with the headaches.  He reported that his most recent job lasted two months.  He missed one week of work during that time.  He was unemployed.  He reported that he sees his doctor once per month, and that he was awaiting an appointment with a neurologist.  He stated that he is not able to function for half the day as a result of the headaches.  After an examination of the Veteran, the examiner stated that it was unclear to her why the Veteran would be unable to obtain or maintain gainful employment unless additional findings are noted on an MRI of the brain.   

The Veteran underwent a February 2009 VA examination (discussed in greater detail below) in which he stated that he was working full time as a maintenance technician; and that he missed approximately two days per month last year as a result of the headaches.

A February 2009 Social Security Administration (SSA) decision reflects that the Veteran claimed an inability to work due to a TBI, hemiplegia, epileptiform, seizures, paralysis, vision, headaches, insomnia, depression, anxiety, weakness in the legs, memory, and confusion.  The SSA determined that these conditions cause some work-related restrictions but do not prevent him from doing all types of work.  

In order to warrant a rating in excess of 30 percent, the Veteran's disability would need to be manifested by migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board notes that the evidence regarding the Veteran's migraines is somewhat varied.  In the Veteran's June 2007 correspondence, he stated that he wakes up with headaches every morning.  At his July 2007 examination, he complained of headaches a few times per week.  At his April 2008 examination, the Veteran once again reported headaches every day.  

Regarding the Veteran's employment, in his June 2007 correspondence, he stated that he was recently fired from his job as a result of his disability (which included non-headache symptoms such as feeling weak, confused, and trouble with his memory).  During his July 2007 and April 2008 examinations, he reported that he had a job for two months; and that he missed one week of work in February 2007.  He stated that he has not worked since then.  At his February 2009 examination, he stated that he was working full time and that in the past year (which the Board notes would be approximately February 2008 to February 2009), he has missed approximately two days of work per month. 

The Board notes that working full time and missing two days of work per month would not constitute a disability that is productive of severe economic inadaptability.  Additionally, the Board notes that although the July 2007 examiner diagnosed the Veteran with frequent migraines, he did not assess the Veteran with very frequent completely prostrating and prolonged attacks.  Moreover, the April 2008 examiner stated that it was unclear to her why the Veteran would be unable to obtain or maintain gainful employment unless additional findings are noted on an MRI of the brain.     

The Board finds that in the absence of a competent medical opinion that the Veteran suffered from completely prostrating and prolonged attacks or that his disability was productive of severe economic inadaptability, the preponderance of the evidence weighs against the claim.   

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 30 percent (prior to February 5, 2009) for status post concussion due to head injury including headaches must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective February 5, 2009
The Veteran underwent a VA examination in February 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of headaches every day, each lasting for hours.  He described them as throbbing pain on the left side of his head.  He also reported some nausea with the headaches; but no vomiting. The headaches cause him to be light, sound, and smell sensitive.  He reported that he was working full time as a maintenance technician; and that he missed approximately two days per month last year as a result of the headaches.  He reported two incapacitating episodes per month in which he was not able to do work or any kind of physical activity.  He also reported numerous other symptoms which have been service connected and for which he is receiving a 100 percent rating effective November 2008.

The Veteran underwent a second VA examination in February 2009.  This examination was for psychiatric disorders and traumatic brain injury.  The examiner did not have access to the claims file for review.  In regards to the Veteran's headaches, he reported that he suffers from severe migraines that occur almost daily, and which last up to four hours.  He reported that he has been prescribed tramadol, which relieves the headaches but does not eliminate them.     

The Veteran underwent another VA examination in October 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of headaches on a daily basis, each lasting for a couple of hours.  The headaches subside once he takes his medicine; but then they return later in the day.  The headaches are triggered by loud noises, being outside, and smells such as smoke, perfume, and gas.  Occasionally the headaches will cause nausea and vomiting.  He also reported that sometimes his vision will become shaky, and he will see spots. 

The RO issued a February 2010 rating decision in which it increased the Veteran's rating from 30 percent to 50 percent effective February 5, 2009 (the date of the above-referenced VA examination).  

The Board notes that a 50 percent rating is the maximum allowable rating under Diagnostic Code 8100.  Consequently, a rating in excess of 50 percent is not warranted.    

The Board recognizes that subsequent outpatient treatment records reflect that the Veteran has had secondary symptoms such as visual field loss and other ophthalmic symptoms.  The Veteran has been separately compensated for these by way of a February 2010 rating decision that granted a 100 percent rating for residuals of a traumatic brain injury and a 10 percent rating for visual field impairment of the right eye.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 50 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 50 percent for status post concussion due to head injury including headaches must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Earlier Effective Dates

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet.App. 125 (1997).

In the Veteran's August 2007 notice of disagreement, he argues that his migraine headaches should be rated at 50 percent effective May 2002 (when he first filed his claim for serviced connection).  The Board recognizes that the Veteran filed his claim for service connection in May 2002.  The RO denied the claim by way of a May 2003 rating decision.  The Veteran appealed the decision and the RO issued a February 2005 rating decision in which it granted service connection for status post concussion due to head injury, to include headaches.  The RO granted a 10 percent rating effective May 7, 2002 (the date of the Veteran's original service connection claim).  The grant of service connection constituted a complete grant of the original claim; and the Veteran failed to file a notice of disagreement with regards to the 10 percent rating.  In the absence of a timely notice of disagreement, the decision (including the RO's assessment of a 10 percent rating) became final.  The only way to be awarded an earlier effective date (all the way back to the date of the original claim) is for there to have been a finding of clear and unmistakable error (CUE) in the February 2005 rating decision.  No such finding has been made.

On April 30, 2007, the RO received the Veteran's correspondence in which he sought service connection for migraines.  As noted earlier, since the Veteran was already service connected for status post concussion including headaches, the RO properly construed the correspondence as a new claim for an increased rating.  In order to warrant a rating in excess of 10 percent prior to April 30, 2007, it would have to be factually ascertainable that an increase in the disability occurred within one year of the claim.  

The Board finds that it was not factually ascertainable that an increase in the disability occurred within one year of the claim.  The Board acknowledges the January 17, 2007 outpatient treatment report in which the Veteran complained of migraine headaches of two days duration.  However, in order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by characteristic prostrating attacks occurring on an average once a month over last several months.  The Board finds that neither the January 17, 2007 treatment report (nor any other evidence within one year of the April 30, 2007 claim) reflects findings that would allow for an increased rating in excess of 10 percent.   



ORDER

The appeal is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


